Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/16/21 has been entered.
 
Response to Arguments
Applicant's arguments filed 6/16/21 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 1, 7, and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-8, and 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over Koeda et al. (Annotation-Based Assistance System for Unmanned Helicopter with Wearable Augmented Reality Environment, IEEE, 2004) in view of Black et al. (US 2014/0036090) in view of Wegelin et al. (US 2018/0003510). 
Regarding claim 1, Koeda et al. (hereinafter Koeda) discloses a server system (Koeda, Fig. 2) for compositing real-time, real-world video with a virtual object (Koeda, Fig. 5), the server system comprising:

obtaining a map representation of a location of interest, wherein the location of interest comprises a location of the unmanned vehicle including a camera (Koeda, Fig. 3 and Fig. 4 illustrates a map is considered a representation of location of interest, the route represents a location of the unmanned vehicle);
determine a video capture region within the map representation (Koeda, section 2, [0001], “Using the database and the current position and attitude of the helicopter, annotations are overlaid on the perspective image which the operator is observing. The direction of the nose of the helicopter, ground speed, map, and the operator’s head attitude are also displayed on the image”. The position, attitude, direction are considered specify video capture region);
received video of the video capture region from the unmanned vehicle via the camera (Koeda, Fig. 5);
display the map representation on a graphical user interface (Koeda, Figs. 4 and 5); 
place a virtual object at an object position based on a user input selecting the virtual object (Koeda, section 2, [0001], “The operator has an annotation database which consists of the names and the position information of neighboring buildings”. The names and the position information are considered virtual object at an object position based on a user input selecting the virtual object);
in response to the object position being within the video capture region (Koeda, section 2, [0001], “Using the database and the current position and attitude of the helicopter, annotations are overlaid on the perspective image which the operator is observing”. The current position and attitude of the helicopter is considered the video capture region.);
render the video to generate a rendered video, wherein the virtual object is included in at least one frame of the rendered video (Koeda, Fig. 5).

Black et al. (hereinafter Black) discloses determine a video capture region within a representation, based on the location and camera information (Black, [0021], “For instance, in the example of a hot air balloon race the geographic area may be an elongated area that extends along at least a portion of the race route.  On the other hand, in the example of a riot or a demonstration the geographic area may be a circular area with a radius of 200 meters, relative to a specific video stream source”. In addition, in paragraph [0029], “Associated with each stream of video data are location data, the location data being indicative of a current location of the respective stream source.  Optionally, direction data is also associated with each stream of video data, thereby defining a field-of-view for the stream”. The geographic area is considered a video capture region);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the concept of Black’s providing video data from a plurality of sources within a known geographic area to render Koeda’s video and virtual object. The motivation for doing so would have been providing ability to support simultaneous coverage of an event at widely separated locations within a given geographic area.
Furthermore, Though Koeda teaches display the map representation on the graphical user interface and place the virtual object at the object position; Koeda as modified by Black does not expressly disclose “place the virtual object into the map representation”;
Wegelin et al. (hereinafter Wegelin) discloses place a virtual object into a map representation at an object position based on a user input selecting the virtual object (Wegelin, [0035-0036], “In an example, the user may drag and drop the soap dispenser device marker element 312 onto the department store indoor facility map interface 310 such that the device placement component 302 may place 332 a first soap dispenser device marker element 312a at an initial position corresponding to a 
And Wegelin discloses a story planning visualization (Wegelin, [0035], “FIG. 3A illustrates an example 300 of the device placement component 302 displaying the map interface 306, comprising a department store indoor facility map interface 310 depicting one or more floors of a department store, to a user”. The department store indoor facility map is considered a story planning visualization);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the concept of Wegelin’s user may drag and drop virtual object onto a facility map to select Koeda’s virtual object. The motivation for doing so would have been allowing user to drag and drop virtual object to a relatively more accurate position corresponding to coordinates of a physical location of the virtual object within a map.
Regarding claim 3, Koeda discloses generate data on the object position corresponding to a real-world location (Koeda, section 2, [0001], “The operator has an annotation database which consists of the names and the position information of neighboring buildings”. The position in formation is considered corresponding to a real-world location).
Regarding claim 6, Koeda discloses the virtual object is a pre-designed asset (Koeda, Fig. 4).
Regarding claim 7, Koeda discloses a method for compositing real-time, real-world video with virtual objects (Koeda, Fig. 2), comprising: 
The limitations recite in claim 7 are similar in scope to the function recited in claim 1 and therefore are rejected under the same rationale.
Regarding claim 8, Koeda discloses the representation is generated based on the location information (Koeda, Fig. 4 illustrates location information; Fig. 5 illustrates the representation of the location of interest).
Regarding claim 11, claim 11 recites method step that is similar in scope to the function recited in claim 3 and therefore is rejected under the same rationale.
Regarding claim 12, Koeda discloses determine that the object position is within a video capture region based on the location information (Koeda, section 2, [0001], “The operator has an annotation database which consists of the names and the position information of neighboring buildings. Using the database and the current position and attitude of the helicopter”).
Regarding claim 13, Koeda discloses the virtual object is a pre-designed asset (Koeda, Fig. 4).
Regarding claim 14, Koeda discloses a server system for compositing real-time, real-world video with virtual objects (Koeda, Fig. 2), the server system comprising:
a receiver adapted to receive incoming signals (Koeda, Fig. 2); 
a transmitter adapted to send outgoing signals (Koeda, Fig. 2); 
a graphical user interface (Koeda, Fig. 4);
circuitry coupled to the transmitter, the receiver, and the graphical user interface (Koeda, Fig. 2); and 
a non-transitory computer-readable medium operatively coupled to the circuitry and storing instructions (Koeda, Fig. 2), 
send the rendered video to a remote device using the transmitter (Koeda, section 2, [0001], “Position/attitude data and an omnidirectional image are sent to the operator during the flight via a wireless LAN. On the ground, a perspective image is generated from a received image, and displayed on the HMD which the operator wears”).
The remaining steps recite in claim 14 are similar in scope to the functions recited in claim 1 and therefore are rejected under the same rationale.
Regarding claim 15, Koeda discloses the representation is a map of the location of interest (Koeda, Fig. 4).
Regarding claim 16, Koeda discloses an image the camera is capturing of the video capture region at a time (Koeda, Fig. 5).
Regarding claim 17, Koeda discloses generates data on the object position corresponding to a real-world location (Koeda, section 2, [0001], “The operator has an annotation database which consists of the names and the position information of neighboring buildings”).
Koeda as modified by Black and Wegelin with the same motivation from claim 1 discloses placing the virtual object into the map representation generates data (Wegelin, Fig. 3B).
Regarding claim 18, Koeda discloses determine that the object position is within a video capture region based on the location information (Koeda, section 2, [0001], “The operator has an annotation database which consists of the names and the position information of neighboring buildings. Using the database and the current position and attitude of the helicopter”).
Regarding claim 19, Koeda discloses the virtual object is designed during capture of the video (Koeda, section 2, [0001], “Using the database and the current position and attitude of the helicopter, annotations are overlaid on the perspective image which the operator is observing”).
Regarding claim 20, Koeda discloses the virtual objects is placed before capturing the video (Koeda, section 2, [0001], “Using the database and the current position and attitude of the helicopter, annotations are overlaid on the perspective image which the operator is observing”).
Regarding claim 21, Koeda as modified by Black and Wegelin with the same motivation from claim 1 discloses the virtual object is configured to be moved within the map representation (Wegelin, [0035-0036], “In an example, the user may drag and drop the soap dispenser device marker element 312 onto the department store indoor facility map interface 310 such that the device placement component 302 may place 332 a first soap dispenser device marker element 312a at an initial position corresponding to a first floor cashier section of the department store, as illustrated in example 330 of FIG. 3B… In this way, the user may place hygiene device markers within the map interface 306”).

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Koeda et al. in view of Black et al. (US 2014/0036090) in view of Wegelin et al. (US 2018/0003510), as applied to claim 7, in further view of Davidson Jr. et al. (US 20140267723).
Regarding claim 9, Koeda as modified by Black and Wegelin does not expressly disclose “an orientation and an angle of the camera”;
Davidson Jr. et al. (hereinafter Davidson Jr.) discloses an orientation and an angle of the camera (Davidson Jr., [0056], “orientation information (e.g., tilt and pan angle of the image capturing device relative to a vehicle to which the image capturing device is affixed or a look vector)”).
Davidson Jr. discloses wherein the orientation and angle of the camera used to determine the viewing angle of the video (Davidson Jr., [0056], “the component aligns the selected video frame to the identified metadata by storing an association or mapping between the selected video frame and the identified metadata”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the concept of Davidson Jr.’s camera information to generate Koede’s rendered video. The motivation for doing so would have been providing ability to highlight and alert the user or operator to objects of interest and related information.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Koeda et al. in view of Black et al. (US 2014/0036090) in view of Wegelin et al. (US 2018/0003510), as applied to claim 1, in further view of  Arrasvuori (US 2008/0071559).
Regarding claim 23, Koeda teaches the object position; Koeda as modified by Black and Wegelin does not expressly disclose “a three-dimensional object”;

Arrasvuori discloses the virtual object has a first shape based on a first viewing angle of the video relative to a position and a second shape based on a second viewing angle of the video relative to the position (Arrasvuori, Fig. 5).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the concept of Arrasvuori’s augmented reality view function to modify Koeda’s images. The motivation for doing so would have been providing ability to interact with the physical world of the user.

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Koeda et al. in view of Black et al. (US 2014/0036090) in view of Wegelin et al. (US 2018/0003510), as applied to claim 1, in further view of  Rasheed (US 2018/0356967).
Regarding claim 25, Koeda as modified by Black and Wegelin does not expressly disclose “a character”;
Rasheed discloses a character in a scene (Rasheed, [0041], “FIG. 2C illustrates a storyboard generated from an exemplary textual scene description and custom drawings… image 280 has been selected to depict Janice as an elderly woman in a position to roll an object.  Image 281 corresponds to the first object identified in the textual scene description (a stone).  Based on the presence of custom drawing 271 in the first custom drawing region, this custom drawing has been used as image 281 in the storyboard”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the concept of Rasheed’s virtual object in the 
Regarding claim 26, Koeda as modified by Black, Wegelin, and Rasheed with the same motivation from claim 25 discloses a generic shape representing a person or a structure in a scene (Rasheed, [0041], “FIG. 2C illustrates a storyboard generated from an exemplary textual scene description and custom drawings… image 280 has been selected to depict Janice as an elderly woman in a position to roll an object.  Image 281 corresponds to the first object identified in the textual scene description (a stone).  Based on the presence of custom drawing 271 in the first custom drawing region, this custom drawing has been used as image 281 in the storyboard”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ZHAI whose telephone number is (571)270-3740.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272 - 7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-






/KYLE ZHAI/Primary Examiner, Art Unit 2612